Citation Nr: 0524412	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  96-16 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a back 
disability.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By this rating the RO found no new 
and material evidence had been received reopen the previously 
denied claims for service connection for a back and foot 
disabilities.  The Board observes that in August 1996, the 
veteran canceled an earlier request for an RO hearing.  

On April 10, 2002, the Board ordered further development in 
the case, pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and the 
veteran's case was sent to the Board's Evidence Development 
Unit (EDU), to undertake the requested development.  A June 
2002 letter was sent to the veteran who responded by 
submitting a signed authorization for release of medical 
information in July 2002.  Consistent with the holding of 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Board remanded the claim 
to the RO in September 2003 for consideration of the 
additional information provided by the veteran.  


FINDINGS OF FACT

1.  Service connection was denied originally for back and 
foot disabilities in a July 1968 rating decision.  

2.  The veteran was notified of that determination in a 
letter dated in September 1968.  

3.  The veteran attempted to reopen his claims for service 
connection in July 1994.  

4.  The evidence received into the record since the 1968 
rating decision cumulative in nature and is not so 
significant as to require a review with all the evidence in 
order to fairly decide the claim.  


CONCLUSIONS OF LAW

1.  The July 1968 rating decision that denied entitlement to 
service connection to a back disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (effective prior to August 29, 2001).  

3.  The July 1968 rating decision that denied entitlement to 
service connection for a bilateral foot disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a 
bilateral foot disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the veteran's case, service connection was denied for back 
and foot disabilities originally in July 1968.  The evidence 
of record at that time included the veteran's service medical 
records and the report of the April 1968 VA examination.  On 
the basis of this evidence, the RO found that the veteran had 
pes cavus and transitional vertebra of the lumbosacral spine, 
conditions that were considered to be congenital or 
developmental in nature and for which service connection 
could not be awarded.  The veteran was also noted to have 
degenerative arthritis of the lumbosacral spine, thought to 
be associated with his congenital spine disability.  The 
veteran was notified of the denial of service connection for 
these conditions by a letter dated in September 1968.  This 
letter also advised the veteran of his appellate rights.  The 
veteran did not initiate a timely appeal.

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (effective prior to August 29, 2001).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001); See Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998). The Board observes that the 
provisions of 38 C.F.R. § 3.156(a) were amended effective 
August 29, 2001.  Nevertheless, the veteran attempted to 
reopen these claims for service connection in July 1994.  
Consequently, his claims fall under the law in effect prior 
to August 29, 2001.  

Formerly, VA conducted a three-part analysis with petitions 
to reopen previously and finally disallowed claims, first, 
whether evidence submitted is "new and material" under 38 
C.F.R. § 3.156(a), second, if it finds the evidence is "new 
and material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist had been fulfilled.  Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc).  However, on 
November 9, 2000, the President signed into law the Veterans 
Claim Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) that eliminated the requirement of a well-
grounded claim.  Thus, there are only two remaining steps to 
consider - whether new and material evidence has been 
received and, if so, whether the claim may be granted on its 
merits. 

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim but that the evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for the last final disallowance of the 
claim.  Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 
604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000). The Board acknowledges that for the purpose of 
establishing new and material evidence, the credibility of 
the new evidence is presumed.  Kutscherousky, v. West, 12 Vet 
App 369 (1999).

The evidence received since the 1968 denial includes reports 
of VA outpatient treatment from March 1994 showing treatment 
for a low back condition.  Also, the veteran's July 2003 
authorization for release of medical information shows that 
he received evaluation or treatment for his back and feet 
from 1961 to 1968.  

This evidence and information is new, as it was not 
previously of record; but is cumulative in nature.  Moreover, 
it is not so significant that it must be viewed with all the 
evidence in order to fairly decide the claim.  Significantly, 
there is no suggestion from this new information that the 
veteran has acquired back or foot disabilities that are 
associated with injury, disease or event noted during his 
military service.  In view of the foregoing, the Board finds 
that the veteran has not submitted new and material evidence 
in connection with his claims for service connection for back 
and foot disabilities.  

VCAA Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the section 5103(a) notice requirements 
have been fulfilled.  A letter in December 2003 informed the 
veteran of the evidence needed to establish service 
connection, VA's duties, and the claimant's duties.  In 
addition, the supplemental statement of the case in January 
2005 included the complete text of 38 C.F.R. § 3.159, from 
which the Court drew the fourth notice requirement.  

The Board acknowledges that the December 2003 letter was sent 
to the veteran after the RO's May 1995 decision that is the 
basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed -- by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  The appellant has received such notice and process 
in this case.

As for the duty to assist, to the more limited extent that it 
applies to claims to reopen, see, e.g., 38 U.S.C.A. 
§38 C.F.R. § 3.159(c)(4)(iii), the Board notes that the 
veteran was informed in December 2003 that a new 
authorization was needed to obtain medical records from 
"Corporacion del Fondo del Seguro del Estado", but that the 
appellant has not supplied a new authorization.  
Consequently, VA has done all that is possible to obtain 
additional evidence to assist the appellant in developing his 
claims.


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for a back disability.  The 
appeal is denied.  

New and material evidence has not been received to reopen the 
claim for service connection for a bilateral foot disability.  
The appeal is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


